Name: Commission Regulation (EEC) No 870/82 of 15 April 1982 amending for the second time Regulation (EEC) No 3574/81 on the sale at a price fixed in advance of dried grapes held by Greek storage agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 4. 82 Official Journal of the European Communities No L 101 /29 COMMISSION REGULATION (EEC) No 870/82 of 15 April 1982 amending for the second time Regulation (EEC) No 3574/81 on the sale at a price fixed in advance of dried grapes held by Greek storage agencies Whereas the Management Committee for Products Processed from Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Annex II to Regulation (EEC) No 3574/81 is hereby amended as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1118/81 (2), Having regard to Council Regulation (EEC) No 2194/81 of 27 July 1981 laying down the general rules for the system of production aid for dried figs and dried grapes (3), and in particular Article 6 (2) thereof, Whereas, in view of the quantities of dried grapes still held by Greek storage agencies at this stage of the current marketing year as well as of the changes which have taken place in market conditions, the selling price for sultanas and the quantities put up for sale set out in Annex II to Commission Regulation (EEC) No 3574/81 (4) should be amended ; (a) Total quantities :  sultanas 25 000 tonnes (b) Qualities : (ECU/100 kg)  sultanas No 2 81-52  sultanas No 4 78-85  sultanas No 5 75-37 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 April 1982. For the Commission Poul DALSAGER Member of the Commission (l) OJ No L 73, 21 . 3 . 1977, p . 1 . 0 OJ No L 118, 30. 4. 1981 , p. 10 . O OJ No L 214, 1 . 8 . 1981 , p. 1 . (4) OJ No L 357, 12. 12. 1981 , p. 18 .